Exhibit 99.2 Sappi Limited Announcement Immediate release 6 December 2011 Sappi Limited Reg No 1936/008963/06 (Incorporated in the Republic of South Africa) JSE Code SAP ISIN code ZAE 000006284 NYSE code SPP (“Sappi” or “the Company”) GRANTING OF CONDITIONAL SHARE AWARDS TO DIRECTORS OF LISTED COMPANY In terms of paragraph 3.63 of the Listings Requirements of the JSE Limited, we hereby provide the following information regarding the granting of conditional share awards by Sappi to the undermentioned directors of the Company and its major subsidiary companies. The necessary authority in terms of paragraph 3.66 was obtained and these were off-market transactions: Date of notification of transaction : 5 December 2011 Nature of transaction : Grants of Conditional Share Awards in terms of the Sappi Limited Performance Share Incentive Plan Strike price : Nil (no consideration) Vesting dates for Conditional share awards : 2 December 2015 Class of security : Ordinary shares Extent of interest : Direct beneficial DIRECTOR’S NAME COMPANY NUMBER OF SHARES SUBJECT TO CONDITIONAL AWARDS RJ BOËTTGER Sappi Limited 200 000 J BONER Sappi Fine Paper Europe (Co Sec) 50 500 HA DE JONGH Sappi Southern Africa 53 000 M GARDNER Sappi Fine Paper North America 105 000 TS HAWKES Sappi Southern Africa 24 000 RD HOPE Sappi Fine Paper North America 60 000 E LETLAPE Sappi Southern Africa 33 000 NN MAELANE Sappi Southern Africa 53 000 S MANCHESTER Sappi Fine Paper North America 40 000 J MILLER Sappi Fine Paper North America 50 000 CM MOWATT Sappi Southern Africa 28 000 G PEARCE Sappi Fine Paper Europe 55 500 A ROSSI Sappi Southern Africa 87 500 LA SWARTZ Sappi Southern Africa/Sappi Fine Paper North America 87 500 AvC THIEL Sappi Southern Africa 100 000 MR THOMPSON Sappi Limited 70 000 GM VAN AARDE Sappi Southern Africa AJW VAN DER MERWE Sappi Southern Africa BJ WIERSUM Sappi Fine Paper Europe 105 000
